                      Case 1:20-cv-05770-JMF Document 66 Filed 08/06/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                Southern District
                                              __________  DistrictofofNew York
                                                                       __________


                  State of New York, et al.                      )
                             Plaintiff                           )
                                v.                               )      Case No.   20-CV-5770 (lead); 20-CV-5781
                         Trump, et al.                           )
                            Defendant                            )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs New York Immigration Coalition, et al.                                                            .


Date:          08/06/2020
                                                                                         Attorney’s signature


                                                                                     Julia A. Gomez (JG2323)
                                                                                     Printed name and bar number
                                                                              ACLU Foundation of Southern California
                                                                                     1313 West 8th Street
                                                                                    Los Angeles, CA 90017

                                                                                               Address

                                                                                      jgomez@aclusocal.org
                                                                                            E-mail address

                                                                                          (213) 977-9500
                                                                                          Telephone number

                                                                                          (213) 977-5299
                                                                                             FAX number
